Citation Nr: 1827270	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for left sacroiliitis, to include as secondary to a low back disability.

5.  Entitlement to service connection for right sacroiliitis, to include as secondary to a low back disability.

6.  Entitlement to service connection for residuals of head trauma.

7.  Entitlement to service connection for left leg varicose veins, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a thyroid disorder, to include as due to exposure to Agent Orange, to include as due to exposure to chemicals at Fort McClellan, Alabama. 

9.  Entitlement to service connection for cysts on the kidneys, to include as due to exposure to Agent Orange, to include as due to exposure to chemicals at Fort McClellan, Alabama.

10.  Entitlement to service connection for erectile dysfunction (ED), to include as due to exposure to Agent Orange, to include as due to exposure to chemicals at Fort McClellan, Alabama, to include as due to service-connected disabilities.

11.  Entitlement to service connection for a cardiac disability (claimed as ischemic heart disease) thyroid disorder, to include as due to exposure to Agent Orange, to include as due to exposure to chemicals at Fort McClellan, Alabama.

12.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from June 4, 2014 to January 23, 2017.

13.  Entitlement to a rating in excess of 90 percent for bilateral hearing loss from January 23, 2017.

14.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from March 2013 (hearing loss), March 2014 (varicose veins), June 2015 (lumbar spine, ED, hips, thyroid, kidneys, sacroiliitis), and January 2016 (cardiac and head trauma) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's hearing loss claim was previously before the Board in December 2016.  The Board determined that a rating in excess of 10 percent was not warranted for the period prior to June 4, 2014.  The issue of a rating in excess of 10 percent for the period after June 4, 2014 was remanded for additional examination.  A March 2017 rating decision provided an increased 90 percent rating for bilateral hearing loss effective January 23, 2017.  Therefore, the increased rating claim is now staged increased rating claims as presented above.

In March 2016, VA issued a Statement of the Case (SOC) which addressed several issues, including entitlement to service connection for left varicose veins.  The Veteran submitted a timely substantive appeal (VA Form 9) in May 2016.  He indicated he wanted a Board hearing, and he specified that he was only appealing the issue related to his left varicose veins.  The Agency of Original Jurisdiction (AOJ) initially took this appeal as an appeal for all of the issues that were listed in the SOC; however, in May 2016, the Veteran again provided a statement clarifying that he was only appealing the left varicose veins claim and that he did not want a Board hearing.  

The Veteran filed a claim of entitlement to SMC based on the need for aid and attendance in April 2018.  Although this issue has not yet been addressed by the Agency of Original Jurisdiction (AOJ), veterans are presumed to be seeking the highest ratings available when filing claims.  His April 2018 SMC claim includes that he is seeking SMC based on several of the issues on appeal in this decision. The Veteran is currently in receipt of a combined 100 percent rating from November 21, 2014.  

The issues of entitlement to service connection for left leg varicose veins, ED, a lumbar spine disability, lower extremity sacroiliitis, and residuals of head trauma, as well as an increased rating for bilateral hearing loss between June 4, 2014 and January 23, 2017, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not include a diagnosis of a left hip disability.

2.  The medical evidence of record does not include a diagnosis of a right hip disability.

3.  Hypothyroidism was not evident during service or for more than 30 years after discharge, and is not related to herbicide exposure during service. 

4.  A cardiac disability was not evident during service or for more than 40 years after discharge, and is not related to herbicide exposure during service.

5.  A disorder resulting in cysts on the kidneys was not evident during service or for more than 40 years after discharge, and is not related to herbicide exposure during service.

6.  From January 23, 2017, the Veteran's hearing loss resulted in findings no greater than Roman Numeral X (right) and XI (left).  He had subjective functional impairment of difficulty hearing conversations, significant tinnitus, and the need to "read lips."


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A thyroid disorder was not incurred or aggravated during active duty, is not proximately due to, the result of, or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C. §§ 1110, 1137, 1153; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309.

4.  A cardiac disability (claimed as ischemic heart disease) was not incurred or aggravated during active duty, is not proximately due to, the result of, or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C. §§ 1110, 1137, 1153; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309.

5.  A disorder resulting in cysts on the kidneys was not incurred or aggravated during active duty, is not proximately due to, the result of, or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C. §§ 1110, 1137, 1153; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309.

6.  The criteria for a rating in excess of 90 percent for bilateral hearing loss from January 23, 2017, have not been met.  38 U.S.C. §  1110, 1155; 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Hips

The Veteran filed a claim of entitlement to service connection for bilateral hip disabilities in January 2015.  The Veteran reported that his military occupational specialty as a truck driver required delivery of goods, and loading and unloading trucks.  He noted that he "did a lot of pulling, and lifting heavy items" for this job.  He additionally stated that at one time he fell off a "big semi-truck trailer" roughly six feet, down an incline.  He stated his occurred one to two months prior to his discharge, when he was stationed in Germany.  He fell "feet first" and injured his feet, legs, knees, and back again, which he had "already hurt during basic training by falling."  The Veteran noted that he had a weekend pass following his shift in Germany, and thought "it would be alright in a couple days."  He ended up lying in bed in the barracks during his weekend pass because of pain.  He stated that when he "came home" (presumably discharged from service), that his "hips and back continued to hurt, but it was not unbearable so [he] just went on, but over the last few years" the pain increased.   The Veteran finally sought treatment and x-rays showed "multilevel lumbar spondylosis, bilateral sacroiliitis, disc herniations and disc bulges, stenosis of the spinal canal and a Tarlov cyst."  He went to physical therapy, and they told him his "right pelvic was tilted forward" which was causing some of his pain.  

A June 2015 rating decision denied entitlement to service connection for right and left hip disabilities.  The RO noted that the Veteran was not treated for or diagnosed with any hip disabilities in service.

The Board notes that the Veteran has argued that his service treatment records are incomplete.  He has also pointed out that his last name was spelled incorrectly and the wrong social security number was listed on some of his available service records.  The Board reviewed the Veteran's available service treatment records and it does appear that the records are incomplete.  There are a limited number of records, and the Veteran's 1970 separation medical history is not included in the available documents.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service treatment records do not include documentation of the Veteran's 1970 fall in Germany, or any other record which diagnosed a right or left hip condition.  His May 1970 separation medical evaluation included a normal evaluation of the lower extremities.  There is a signed statement attached to the separation medical examination where the Veteran reported his health was "excellent."  Additionally, the Veteran signed a September 1970 "Statement of Medical Condition" which noted he underwent his separation medical examination more than 3 working days prior to his separation, and the Veteran marked that there had been no change in his medical condition since his May 1970 examination.  The Veteran has stated that he did not report his additional service injuries at the end of his term of service because he wanted to be discharged quickly. 

In June 2016, the Veteran provided a notice of disagreement with the RO's denial of his claim for service connection, and noted that he injured his right hip when he jumped out of the back of a truck and fractured his ankle, that he hurt his legs falling from a truck trailer, and that his back, pelvis, and hips had been under strain for many years due to his service-connected bad feet, legs, and knees.

A review of the record shows that April 2014 x-rays showed mild lumbar spondylosis.  The Veteran was give skilled physical therapy for 8 sessions to improve thoracic and hip mobility.

In May 2014, the Veteran sought treatment for chronic low back pain that had significant exacerbation in the past year.  He reported the pain was located mid-line at the SI (sacroiliac) joint.  He was noted to have tried a full round of physical therapy, without significant benefit.  He stated his therapists told him he had a dysfunction of the pelvis.  Inspection of the hips "revealed no evidence of dislocation" and symmetric muscle mass.  He did not have tenderness to palpation of his hips, but he did have tenderness to palpation of his SI joints.  He had full (5) strength of his hip flexors.  He was noted to have flexion, extension, internal rotation, and external rotation of both hips within functional limitations and without noted objective pain.  Testing found positive Gaenslen's sign and positive Patrick's signs for bilateral SI joint dysfunction.  He was diagnosed with sacroiliac pain bilaterally, chronic low back pain, and chronic right knee pain.  He was to be treated with SI joint injections.  

In July 2014, the Veteran stated that the shots to his SI joints did not "seem to help all that much."  Most of his pain came down to his knee, and the front of his thighs "hurt really bad."  

In August 2014, the Veteran sought follow-up care for his pain.  He stated he had pain across his back and down the back of his right leg.  He was seeking a TENS unit for help with his pain.  He had full (5) muscle strength in his hip flexors, abductors, and adductors.  The physician reviewed an MRI of the lumbar spine, hip and knee, and no diagnoses related to the hips were provided.  

A review of the available medical evidence does not include a diagnosis related to the Veteran's hips.  He complained of "hip" pain, which is referred to in his medical records with quotation marks, as well.  Evaluation of his spine, legs, hips, and knees included diagnoses related to his lumbar spine and SI joints.  He had functional flexion and no objective pain of the hips.  He did have objective pain of his SI joints, and testing found SI joint dysfunction.  X-rays of the Veteran's hips did not result in a diagnosis of a hip condition according to his treating physician.  In all of the Veteran's statements to VA, he has complained of "hip" pain, but he has not indicated that a medical provider has diagnosed a hip disorder.  Indeed, his substantive appeal argued that his "hip issues" could be secondary to his service-connected disabilities.  Although pain is a symptom which the Veteran is competent to report, in this case, medical providers have found that the Veteran's "hip" pain is SI joint pain.  The Veteran currently has appeals pending for bilateral sacroiliitis.  The Veteran has not indicated that he has been diagnosed with a current hip disability by VA or private medical providers.  As the medical record does not indicate that the Veteran has been diagnosed with any current hip disorder, the Veteran's claims for service connection must be denied. 


Agent Orange/Herbicide claims (thyroid, heart, and kidneys)

The Veteran has alleged that he has a thyroid condition, cysts on his kidneys, and a cardiac disability (claimed as ischemic heart disease) as a result of exposure to Agent Orange/herbicides/chemicals used at Fort McClellan.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309 (e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2), 3.307(a)(6)(iv).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), which includes ischemic heart disease, but does not include hypothyroidism or cysts on the kidneys.  In this case, there is no evidence of in-country Vietnam service, and there is no contention of Korean service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Medical records confirm that the Veteran has been diagnosed with hypothyroidism, and he was found to have cysts or "pockets" on both of his kidneys.  The Veteran's cardiac disorder is unclear.  He had a stress test in 2013 that was "equivocal and possibly showing artifact only."  A dobutamine stress echo provided in 2016 was interpreted as negative for ischemia with no wall motion abnormalities seen.  He continued to complain of chest pain in September 2016, but he did not have significant risk factors for coronary disease, and the physician felt that his studies did not show abnormalities on review.  The impression given was of atypical chest pain.  He underwent a carotid artery scan in October 2016 to attempt to determine a diagnosis, but the exam was "difficult due to vessel motion."  The physician stated that "mild disease noted bilaterally."  

While exposure to herbicides may not be presumed in this case, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  VA's adjudication manual (M21-1MR) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Board is unaware of any confirmation, in M21-1MR or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan.  

Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  These procedures were properly followed, and a memorandum of formal finding of inability to verify herbicide exposure was provided in January 2016. 


A November 2015 Defense Personnel Records Information Retrieval System (DPRIS) response noted that they researched the National Archives and Records Administration (NARA), but were unable to locate 1969 unit records submitted by the 342md Transportation Company stationed at Fort McClellan, Alabama.  The U.S. Army historical records available do not document the spraying, testing, transporting, storage, or usage of Agent Orange or other tactical herbicides at Fort McClellan, Alabama during the period from January to March 1969 (the dates the Veteran indicated he transported and was exposed to chemicals).  DPRIS responded that they were unable to document or verify that the Veteran was exposed to Agent Orange or other tactical herbicides during his reported period of exposure.

In December 2015, the Veteran supplied a statement and attached a prior March 2011 Board decision.  The March 2011 Board decision granted service connection for diabetes mellitus (an Agent Orange presumptive disability), due to a veteran's exposure to Agent Orange and other herbicides used at Fort McClellan.  The March 2011 veteran reported that he served as a photographer from May to December 1969 at Fort McClellan and that he was informed by superior officers that Agent Orange and other herbicides were being used on base for weed control, and landscaping, such as at the golf course.  The March 2011 veteran noted that an officer informed him of the substances used.  Based on a review of that veteran's claims file, the March 2011 Board reviewer found sufficient credible evidence that the March 2011 veteran was exposed herbicides at Fort McClellan.  The Veteran in this case argues that this determination should be equally applied to him, as he has stated he was exposed to some chemicals in barrels that he transported and cleaned up after a spill.  However, prior Board decisions are not binding on future Board decisions.  In this case, the Veteran has not alleged that he was informed of the type of chemical he was transporting when the spill occurred.  The research provided by DPRIS and NARA has not shown that Agent Orange or similar herbicides were used during the period the Veteran transported and cleaned a chemical spill.  While the Board finds the Veteran's statement that he was transporting chemicals that spilled, both the Veteran and the Board have no way of determining the kind of chemical involved.

In January 2016, a VA military records specialist provided a formal finding of inability to verify herbicide exposure at Fort McClellan, Alabama.  Based on the Veteran's reports of exposure to herbicides, the National Personnel Records Center (NPRC) provided the Veteran's service personnel records, which confirmed service at Fort McClellan.  In November 2015, the Joint Service Records Research Center (JSRRC) provided a response that there were no records of Agent Orange storage, use, or transportation at Fort McClellan.  The memorandum also noted that it was impossible to verify if the Veteran flew on an Air Force cargo plane that was transporting herbicides.  

Given the above, the JSRRC was unable to corroborate the Veteran's exposure to Agent Orange/herbicides.  The Veteran has not presented any other evidence to indicate that he was exposed to herbicides or other environmental toxins.  VA has noted that from 1929 to 1971, an off-post Monsanto chemical plant operated south of Fort McClellan in Anniston.  Airborne polychlorinated biphenyls (PCBs, as noted by the Veteran) entered the environment from the chemical plant.  In 2015, the Agency for Toxic Substances and Disease Registry (ATSDR) published an assessment of the potential health risks caused by airborne PCBs in Anniston and concluded that the concentrations found were "not expected to result in an increased cancer risk or other harmful health effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."  See https://www.publichealth.va.gov/exposures/fort-mcclellan/ (last accessed April 19, 2018).  

Unfortunately, the Veteran's assertions, without more, simply do not support the claim that he was, in fact, exposed to herbicides or other environmental toxins in service.  Thus, a basis for favorable action due to in-service herbicide exposure or exposure to environmental toxins is not presented.  The Veteran does not know what kind of chemical he was transporting, and has not presented private medical evidence associating his current disabilities with exposure to PCBs or other chemicals to which he had known exposure.  VA does not currently presume that any adverse health conditions are associated with service at Fort McClellan.  

Thus, the Board finds that the appellant was not exposed to herbicide agents during service.  As a result, exposure to Agent Orange cannot serve as an "in-service event or injury" for the appellant's claims of service connection.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.

The Veteran has not been provided VA examinations for these claimed disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4). 

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran has not provided additional argument related to his claims for service connection for a thyroid disorder, cardiac disorder, and cysts on his kidneys.  The Veteran's available service treatment records do not include complaint related to or diagnoses related to his thyroid, kidneys, or heart.  VA treatment records indicate the Veteran initially complained of chest pain in 2013.  He was diagnosed with unspecified acquired hypothyroidism in January 2004.  The Veteran was noted to have cysts or "pockets" on his kidneys during a September 2014 ultrasound.

The Veteran is competent to report symptoms he experienced in service and thereafter.  The Veteran has not indicated that he had symptoms in service which were later diagnosed as hypothyroidism, a cardiac disorder, or cysts on his kidneys.  Additionally, there is no evidence that the Veteran has expertise or training to determine the cause of his hypothyroidism, cardiac disorder, or cysts on his kidneys.  He is thus considered a layperson.  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  Here, the Veteran has not reported lay observations which would indicate that his hypothyroidism, cardiac disorder, or cysts on his kidneys may be related to service.

Here, the only evidence that the currently claimed disorders are related to asbestos/agent orange/chemical exposure in-service are the Veteran's own conclusory generalized lay statements, which is insufficient to trigger the duty to provide a medical examination and opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

Essentially, the Veteran believes that he was exposed to a chemical or multiple chemicals in service, and that this exposure later resulted in his development of hypothyroidism, a cardiac disorder, and cysts on his kidneys.  Although the Veteran may have transported and cleaned up a spilled chemical of some sort from a truck at Fort McClellan, and he may have flown on a plane transporting some chemical to Europe, it is impossible to determine what chemical, or even type of chemicals, he found himself in proximity to/was exposed to in service.  The Veteran does not have the expertise to associate an unknown chemical(s) with his development of varied disorders (hypothyroidism, a cardiac disorder, and cysts on his kidneys) more than 30 years after discharge from service.  Although ischemic heart disease is presumptively associated with exposure to Agent Orange, hypothyroidism and cysts on the kidneys are not.  There is no indication of in-service diagnoses or treatment related to any of these claimed disabilities.  

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypothyroidism, a cardiac disorder, and cysts on his kidneys, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.§ 5107; 38 C.F.R. § 3.102.

Increased Rating

The Veteran was initially provided a 10 percent rating for his bilateral hearing loss.  He appealed this initial rating, and a December 2016 Board decision denied entitlement to a rating in excess of 10 percent prior to June 4, 2014.  The Board remanded the issue of entitlement to a rating in excess of 10 percent from June 4, 2014.  A March 2017 rating decision increased the Veteran's hearing loss rating to 90 percent from January 23, 2017.  The Veteran has continued his appeal, but generally argued that his severe hearing loss noted in January 2017 was present from June 2014 onward (the "effective date should be June 4, 2014").  See March 2017 Correspondence.  However, the Veteran did not specifically state that he was content with the 90 percent rating, so the Board will address whether the evidence demonstrates that a rating in excess of 90 percent is warranted from January 2017.

Hearing loss is rated based on 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are then matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§  4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321 (b) should be assigned in the case where the disability effects the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

On January 23, 2017, the Veteran was afforded a VA hearing loss examination.  The Veteran wore hearing aids, but he continued to have to read lips.  His wife stated that he had problems in "bad acoustics" such as open buildings, or places with background noise.  She noted that it was embarrassing to him when he could not keep up with a conversation or provided an irrelevant statement.  The examiner noted that the Veteran left out a lot of words when communicating. 

Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 85, 95, 115, and 115 decibels, respectively, for an average of 102.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 90, 100, 110, and 115 decibels, respectively, with an average of 103.75 decibels.  Speech discrimination scores were reported as 30 percent in the right ear and 36 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. 

The examiner noted that Veteran's testing was valid, but that he had significant difficulty performing the testing.  He had "significant cognitive, neurological, and audiological issues.  He had to be tested twice to obtain results as he was providing the second half of the "spondee words."  As this was not the "proper response, so a score of 105+ was recorded."  His speech discrimination score was only 30 percent at 105 dB with 50 chances to obtain that score.

Application of 38 C.F.R. § 4.85 Table VI to the January 2017 evaluation results in assignment of a Roman Numeral XI for the right ear and Roman Numeral X for the left ear.  This results in a 90 percent rating under Table VII of 38 C.F.R. § 4.85.  

The measurements do meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86a.  38 C.F.R. § 4.86a notes that the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which results in the higher numeral.  Each ear will be evaluated separately.  Under Table VIA, both ears would warrant a Roman Numeral X.  As such, the greater rating is provided under Table VI.  

In March 2017, the Veteran had a VA audiology consultation to have a hearing aid assessment.  Because of the "vast difference in low-frequency thresholds" shown in the 2014 and 2017 audiology examinations, the VA audiologist wanted to additionally test the Veteran.  The VA audiologist feared that if the 2017 examination results were incorrect, changing his hearing aid settings would further deteriorate his low frequency hearing.  "Setting hearing aids to 2017 audiogram may cause permanent damage to low frequency hearing, should acuity approximate 2014 levels."  The audiologist noted that it appeared that the Veteran heard him, but that he did not seem to understand without his wife's explanation.  The audiologist feared that his test results may have been more influenced by his cognition in the 2017 evaluation.

The Veteran became very upset at the prospect of having to be tested again.  His wife argued for, and received, the option of the Choice Program, so that he could receive follow-up hearing care from a private provider.  The Veteran has not submitted any additional audio testing since the January 2017 examination. 

An April 2017 VA behavioral health record noted that the Veteran's wife reported that private specialists suspected auditory processing disorder, but had been unable to make this diagnosis conclusively.  The Veteran discussed the role of his tinnitus in having his audio testing yield different results.  The Veteran and his wife reported that they had "such a negative experience with [VA] audiology [that they] will not come back to VA for further follow up."  The Veteran reported that he was aware he was "filling in what he could not hear, which has frequently led to miscommunication, and [was] not able to completely process what [was] heard, and with short term memory, not retaining what is heard perhaps long enough to adequately process for retention."

As noted above, the functional impact of the Veteran's hearing loss is severe difficulty with following and participating in conversations.  There is an indication that his ability to understand communications is impacted by his hearing loss, as well as by cognitive and memory difficulties.  He has also noted that his service-connected tinnitus has flare-ups that impact his level of hearing difficulty.  The 2017 examiner noted that during speech testing, the Veteran correctly guessed parts of spondee words, but that this was not considered correct, and, again, the examiner noted the Veteran's apparently cognitive difficulties.  The Board finds that his current 90 percent rating from January 23, 2017 accurately reflects the functional severity the Veteran has reported.  Although the Veteran continued the appeal of his hearing loss disability, he indicated after the 90 percent was provided, that it should be provided back to 2014.  This indicates some satisfaction with his 90 percent rating.  The evidence of record does not support a higher, 100 percent rating.  The Board addressed the Veteran's rating using both Table VI and Table VIA, and provided the higher rating of Roman Numeral XI for the Veteran's left ear hearing loss under Table VI.  Entitlement to a rating in excess of 90 percent for bilateral hearing loss from January 23, 2017 is not warranted.

ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a thyroid disorder is denied.

Entitlement to service connection for a cardiac disability (claimed as ischemic heart disease) is denied.

Entitlement to service connection for cysts on the kidneys is denied.

Entitlement to a rating in excess of 90 percent for bilateral hearing loss from January 23, 2017, is denied.


REMAND

ED

The Veteran has alleged that he was informed his ED was a result of the medications he takes for his service-connected psychiatric disorder.  The Veteran has additionally argued that his ED may be related to his varicose veins and venous insufficiency.  On remand, he must be provided with a VA examination with secondary nexus opinions. 

Left leg varicose veins

The Veteran has argued that he developed left leg varicose veins as a result of his service-connected left leg disabilities.  On his substantive appeal, the Veteran stated that his research showed that varicose veins can be caused by inactivity which he felt could be attributed to the instability in his right ankle and lower extremities.  He also argued that the December 2014 VA examiner indicated that his left leg varicose veins were caused by his right leg.  The examiner, however, did not provide a secondary service connection opinion related to his left leg varicose veins (he provided a positive nexus between his left foot condition and his right plantar fasciitis).  On remand, he must be provided with a VA examination with secondary nexus opinions.


Lumbar spine and SI joints

The Veteran has alleged that he developed his lumbar spine disabilities secondary to his service-connected lower extremity disorders.  He has also alleged that the accident that injured his right ankle, as well as an incident in which he fell off of a truck bed and down an embankment, and an in-service car accident, all resulted in his low back and SI joint disabilities.  On remand, he must be afforded a VA examination which addresses his direct and secondary service connection theories of entitlement.

Residuals of head trauma

The Veteran is currently service-connected for facial scars.  Service treatment records include that the Veteran had two lacerations and he received sutures.  An explanation of what caused his lacerations is not included in the records.  The Veteran alleges that he was assaulted with a broken bottle.  He has also reported a history of a head injury from a motor vehicle accident in service.  Additionally, VA treatment records include a July 2014 record where the Veteran reported that a tire blew up in his face, and blinded him for about two weeks, "30 or so years ago" which would have been in roughly 1974.  He did not report this head trauma to the traumatic brain injury (TBI) examiner.  However, the record also notes that the Veteran has ADHD with problems with inattention and low intellectual functioning.  An August 2015 behavioral health record included the Veteran's statement that he did not feel he was able to share his symptoms adequately for a full evaluation during the July 2015 TBI examination.  

In August 2015, the Veteran's wife provided a statement that the Veteran did not provide full and correct details during his TBI examination because he had been informed by a friend that he had to "watch" what he said during a TBI examination or he may be found incompetent.  

The July 2015 TBI examination included the opinion that the Veteran did not suffer an in-service diagnosis of TBI or concussion, and so "no medical opinion was offered regarding its etiology or association to an in-service event."  However, VA testing has shown that the Veteran has "mild neuro-cognitive deficiency due to multiple etiologies."  On remand, the Veteran should be afforded an additional head trauma examination, with a medical opinion related to the etiology of his cognitive deficiency. 

Hearing loss

The Veteran alleges that his current hearing loss severity, which is rated 90 percent disabling, has been consistent since 2014.  He provided some private treatment records related to his hearing loss, but the audiological graphs are uninterpreted.  On remand, the AOJ should request that the Veteran provide releases for all hearing-related private treatment records.  A VA audiologist, or someone with the requisite expertise, should interpret the private graphs currently of record.  Thereafter, a VA audiologist should review the evidence of record and provide an opinion related to the severity of the Veteran's hearing loss during the period from June 2014 to January 2017.

SMC

In April 2018, the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance.  The list of diagnoses associated with this examination form included chronic knee and low back pain, cognitive disorder, and hearing loss.  As several of these issues are being remanded for additional development, the Veteran's claim of entitlement to SMC is intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide medical releases for all private treatment he has received for his hearing loss, to include Southwestern Hearing Centers, Audiologist T.M. (provided a March 2016 hearing evaluation), and the Professional Hearing Center (cited in VA treatment records in 2017).

2.  Ongoing VA treatment records should be added to the claims file.

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed ED.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's ED is caused by his service-connected disabilities?  Include in this analysis if his ED is caused by medications related to service connected disabilities (to include pain and psychiatric medications), and if his ED is caused by his right leg varicose veins.

An explanation must accompany each expressed opinion.

4.  Schedule the Veteran for a VA examination to determine the etiology of his left leg varicose veins.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's left leg varicose veins are caused by his service-connected disabilities?  The Veteran has alleged that his ankle, knees, and feet disabilities have resulted in his left varicose veins.

An explanation must accompany each expressed opinion.

5.  Schedule the Veteran for a VA spine examination to address the etiology of his lumbar spine and SI joint disabilities.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's lumbar spine disability was caused by or began during his military service?  The Board notes that the Veteran's service treatment records are incomplete.  For the purposes of providing this opinion, presume that his descriptions of in-service injuries are credible to the extent they are not contradictory to medical evidence.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's bilateral sacroiliitis was caused by or began during his military service?  The Board notes that the Veteran's service treatment records are incomplete.  For the purposes of providing this opinion, presume that his descriptions of in-service injuries are credible to the extent they are not contradictory to medical evidence.

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's lumbar spine disability was caused by or his aggravated his service-connected lower extremity/feet disabilities?  If the examiner determines that his lumbar spine disability was aggravated by service-connected disabilities, then the examiner is asked to cite medical evidence of a baseline severity for his lumbar spine disability prior to aggravation.

d) Is it at least as likely as not (50/50 probability or greater) that the Veteran's bilateral sacroiliitis was caused by or his aggravated his service-connected lower extremity/feet disabilities?  If the examiner determines that his sacroiliitis was aggravated by service-connected disabilities, then the examiner is asked to cite medical evidence of a baseline severity for his sacroiliitis prior to aggravation.

An explanation must accompany each expressed opinion.

6.  Schedule the Veteran for a TBI examination.  After a review of the record, and interview and examination of the Veteran, the following must be provided:

a) Does the Veteran have a current diagnosis associated with head trauma?  Note that the Veteran felt he was not fully forthcoming with his symptoms during the 2015 examination.  A July 2014 VA record included the Veteran's report that a tire blew up in his face, and blinded him for about two weeks, "30 or so years ago." Request that he provide additional details regarding this injury. 

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's diagnosed mild neuro-cognitive deficiency is related to or began in service? The Board notes that the Veteran's service treatment records are incomplete.  For the purposes of providing this opinion, presume that his descriptions of in-service injuries are credible to the extent they are not contradictory to medical evidence.  

An explanation must accompany each expressed opinion.

7.  Request that the January 2017 VA examiner review the Veteran's medical records.  Request that the uninterpreted audiograms from March 2016 and July 2014 are interpreted so that they may be reviewed by VA.  

Request that after a review of the record, the January 2017 examiner (or another audiologist/appropriate medical provider) provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss in the 2014 and 2016 audiograms was of a similar severity to his 2017 hearing evaluation.

An explanation must accompany each expressed opinion.

8.  Adjudicate the Veteran's intertwined issue of entitlement to SMC for aid and attendance. 

9.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.







The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


